Citation Nr: 1205942	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Larry D. Schuh, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the New Orleans, Louisiana regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in November 2009, at which time the Board determined that new and material evidence had been presented to reopen a previously denied claim for service connection for PTSD.  The Board then denied the Veteran's claim for PTSD on a de novo basis.  

The Veteran appealed the November 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted a Joint Motion for Partial Remand that vacated and remanded that part of the November 2009 Board decision that denied entitlement to service connection for PTSD on a de novo basis.  This issue has now been returned to the Board for action consistent with the June 2011 order and the Joint Motion.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2008.  A copy of the hearing transcript is associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed PTSD as a result of his active service in Vietnam and Thailand.  He claims that he witnessed several stressor events, including plane crashes and the murder of a prisoner that he was guarding.  

The Joint Motion noted that although information had been obtained to confirm that the Veteran had temporary duty in Vietnam, no action had been taken to verify the Veteran's claim that he also had temporary duty at Takhli Air Force Base in Thailand.  The Joint Motion notes that while the dates provided by the Veteran may not have been exact, he does claim to have had temporary duty at Takhli shortly after it reopened, which would have been sometime between March and April 1972, and just before his confirmed temporary duty in late May 1972 at Tan Son Nhut Air Base in Vietnam.  Therefore, an effort must be made to verify whether or not the Veteran had temporary duty at Takhli Air Force Base at some point beginning in March 1972.  In addition, an attempt to obtain travel vouchers and pay records that might verify the Veteran's temporary duty must also be made.  

A review of the claims folder shows that the only medical doctor or clinical psychologist to give the Veteran a diagnosis of PTSD is Bruce L. Craig, M.D.  This diagnosis is contained in a June 2005 letter.  The treatment records and examinations on which this diagnosis is based have not been obtained.  The Board finds that an attempt must be made to obtain these records and associate them with the claims folder.  

The record shows that subsequent to the November 2009 Board decision that was appealed to the Court, the Veteran was afforded a VA PTSD examination in January 2011.  The medical evidence indicates that the predominate diagnosis of the Veteran's psychiatric disability is an adjustment disorder.  The January 2011 examiner also reached a diagnosis of adjustment disorder with depressed mood and cognitive disorder, and noted that this was consistent with the previous findings of a VA psychiatrist in 2006 and 2007.  The United States Court of Appeals for Veterans Claims (Court) has recently held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The January 2011 examiner did not express an opinion as to whether or not the Veteran's adjustment disorder with depressed mood and cognitive disorder was related to service.  Accordingly, the Board finds that the claims folder must be returned to the January 2011 examiner in order to provide her an opportunity to express such an opinion. 

Finally, the Board notes that the controlling regulation for service connection to PTSD has been changed since the November 2009 Board decision.  Specifically, 38 C.F.R. § 3.304(f) now states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011). 

The RO has not had an opportunity to consider the Veteran's claim under the current version of the regulation.  The Board finds that the RO should consider the Veteran's claim under this regulation before it is returned.  

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate sources to search for and obtain temporary duty orders that would place the Veteran in Takhli Air Force Base, Thailand, beginning in March 1972 through August 1972.  Furthermore, request copies of the Veteran's travel vouchers and pay records from these sources for the same period.  Any records or negative reply obtained should be placed in the claims folder.  If any of the requested documents are unavailable, a finding to this effect should be placed in the claims folder, and the steps taken to obtain these records should be noted. 

2.  After obtaining permission from the Veteran, contact Bruce L. Craig, M.D., and request that he provide copies of all examinations and treatment records pertaining to the treatment of the Veteran's PTSD or other psychiatric disorders.  Any records obtained should be placed in the claims folder.  If these records cannot be obtained, this should also be verified in the claims folder. 

3.  Return the claims folder to the clinical psychologist who conducted the January 2011 VA PTSD examination.  After her review of the folder, she should attempt to express the following opinion(s):
a) Is it as likely as not that the Veteran's adjustment disorder with depressed mood and cognitive disorder was incurred in or aggravated by active service?  
The reasons and bases for this opinion should be provided.  If the examiner believes that they are unable to express the requested opinion without resort to speculation, the reasons and bases for that conclusion should be noted, as well as any evidence that could be obtained that would allow them to express the requested opinion.  

If the January 2011 examiner is no longer available, please forward the claims folder to another examiner who is equally qualified (clinical psychologist or psychiatrist) and request that they review the claims folder and express the requested opinion.  The reasons and bases for any opinion must be provided as above.  

4.  The RO/AMC should review the Veteran's claim under the current provisions of 38 C.F.R. § 3.304(f)(3) (2011).  Also, the provisions of 38 C.F.R. § 3.304(f)(5) (2011) regarding PTSD as a result of personal assault should also be considered, as raised by the Veteran at the January 2011 VA PTSD examination.  Any development that is necessary to complete this review should be accomplished. 

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


